Citation Nr: 0500879	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-24 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for kidney cancer, claimed 
as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968, to include a period of service in Vietnam 
from February 1967 to February 1968.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision in which 
the RO denied service connection for kidney cancer, claimed 
as due to Agent Orange exposure, as well as denied 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, and special monthly compensation based on 
the need for the regular aid and attendance of another person 
or housebound status.  In April 2003, the veteran filed a 
notice of disagreement (NOD) with respect to the April 2002 
rating decision, and a statement of the case (SOC) was issued 
in July 2003.  The veteran filed a substantive appeal in 
August 2003, in which he indicated that he was only appealing 
the issue of service connection for kidney cancer.  

In his substantive appeal, the veteran also requested a 
hearing before a Veterans Law Judge (VLJ) at the RO; however, 
the record reflects that in February 2004, the veteran 
withdrew his request for this hearing.  

Also in February 2004, the veteran provided testimony before 
a Hearing Officer at the RO; a transcript of that hearing is 
associated with the claims file.    


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	While the veteran served in the Republic of Vietnam during 
the Vietnam era, and is entitled to the presumption of 
exposure to herbicide agents, including Agent Orange, during 
service, kidney cancer is not among those disabilities 
recognized by VA as etiologically related to herbicide (Agent 
Orange) exposure in Vietnam.

3.	There is no competent evidence of a nexus between the 
veteran's kidney cancer and any incident of his active 
military service, to include any in-service Agent Orange 
exposure.


CONCLUSION OF LAW

The criteria for service connection for kidney cancer, 
claimed as due to Agent Orange exposure, have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the July 2003 SOC, the February 2004 supplemental SOC 
(SSOC), and the RO's letter of May 2001, the RO notified the 
veteran and his representative of the legal criteria 
governing the claim, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were given the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim.  Pursuant to the aforementioned documents, 
the veteran has also been afforded the opportunity to present 
evidence and argument in support of his claim.  In its May 
2001 letter, the RO notified the veteran of the recent 
enactment of the VCAA, and requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, as well as information to enable it to 
obtain any VA treatment records, employment records, or 
records from other Federal agencies.  The RO additionally 
requested that the veteran submit any additional evidence in 
his possession.  Through this letter, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any way, prejudiced the veteran.  

As indicated above, the RO issued the July 2003 SOC 
explaining what was needed to substantiate the claim on 
appeal within three months of the veteran's April 2003 NOD of 
the April 2002 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its letter of May 2001; in response to that letter, 
or at any other point during the pendency of this appeal, the 
veteran has not informed the RO of the existence of any 
evidence that has not already been obtained. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained hospitalization and outpatient treatment reports 
from the Atlanta VA Medical Center (VAMC) dated from March 
2003, and from the Dorn VAMC in Columbia, South Carolina, 
dated from March 2001.  The RO has also provided the veteran 
with the opportunity to testify before a Hearing Officer at 
the RO, and moreover has obtained documentation pertaining to 
recent corrections to the veteran's service personnel 
records.  The veteran has not submitted any evidence in 
support of his claim.  Moreover, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Additionally, while in an Informal Hearing Presentation filed 
with the Board in September 2004, the veteran's 
representative noted that the veteran has not undergone VA 
examination in connection the claim on appeal (specifically 
to obtain a medical nexus opinion), the Board finds that no 
such examination is warranted.  As discussed in more detail 
below, the medical evidence currently of record documents the 
veteran's ongoing treatment for kidney cancer, but does not 
include any medical opinion or finding even suggesting that 
there exists a medical relationship between current kidney 
cancer and in-service Agent Orange exposure.  Under these 
circumstances, the Board finds that the evidence of record 
provides a sufficient basis to decide the claim on appeal, 
and that VA is not obliged to arrange for the veteran to 
undergo examination.  See 38 U.S.C.A. § 5103A(d) (providing 
for medical examination or opinion, under certain 
circumstances, when necessary to make a decision on a claim); 
38 C.F.R. § 3.159(c)(4).     

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d).  

Initially, the Board notes that, absent affirmative evidence 
to the contrary, there is now a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 C.F.R. § 3.307(a)(6)(iii) (promulgated 
pursuant to the Veterans Education and Benefits Expansion Act 
of 2001, Public Law 107-103, 115 Stat. 976 (2001)).  

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  More recently, that 
regulation was amended to add Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) and 
chronic lymphocytic leukemia (CLL) to the list of diseases 
that are presumed to be associated with Agent Orange 
exposure.  See 66 Fed. Reg. 21366 (May 8, 2001); 68 Fed. Reg. 
59540 (October 16, 2003).  Thus, a presumption of service 
connection arises for a Vietnam era veteran (presumed exposed 
to Agent Orange) who later develops one of the conditions 
listed above.  

Service connection for disability claimed as due to exposure 
to Agent Orange also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing               38 U.S.C.A. §§ 
1113(b) and 1116, and 38 C.F.R. § 3.303. 

The veteran's service medical records (SMRs) in this case 
reflect no complaints or diagnosis of, or treatment for, any 
condition affecting the kidneys.  

The first post-service medical evidence of the veteran's 
claimed disability of kidney cancer is a March 2003 inpatient 
treatment record from the Atlanta VAMC, which notes that the 
veteran was hospitalized for a one-week period from February 
2003 to March 2003, during which he underwent a left partial 
nephrectomy to remove a left renal mass.  The veteran's 
diagnoses on both admission and discharge was left renal mass 
and status post right nephrectomy in 1993 for renal cancer.  
It was further noted that the veteran had a medical history 
of renal cell carcinoma since 1993, and that the left partial 
nephrectomy in early 2003 had been accomplished to preserve 
the veteran's remaining kidney.   

In his August 2003 substantive appeal, the veteran noted his 
history of a 1993 right nephrectomy and 2003 partial left 
nephrectomy, and contended that, to his knowledge, there was 
only a 20 percent possibility of developing cancer in both 
kidneys without exposure to some type of chemical. 

During the February 2004 RO hearing, the veteran testified 
that prior to undergoing a right nephrectomy in 1993, his 
treating physicians had detected a scar on his right kidney, 
and he further contended that this scar may have been a 
result of toxic exposure to herbicides during his service.  
The veteran also stated that he had developed similar scars 
on other areas of his body, including his lungs and liver, 
which he believed might be related to herbicide exposure.    

Considering the evidence in light of the criteria noted 
above, the Board finds that the criteria for service 
connection for kidney cancer, claimed as due to Agent Orange 
exposure, have not been met.  

While, under the legal authority cited to above, the veteran 
is presumed to have been exposed to Agent Orange during his 
Vietnam service, kidney cancer is not among the conditions 
that may be presumptively service connected under             
38 C.F.R. §§ 3.307(a) and 3.309(e).  The Board also 
emphasizes that the Secretary of VA has not only determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of 
service connection is warranted (see 61 Fed. Reg. 41442-
41449, and 61 Fed. Reg. 57586-57589 (1996) and Notice, 59 
Fed. Reg. 341-346 (1994)), but has specifically included 
renal cancers as among the disabilities for which 
presumptive service connection, due to Agent Orange 
exposure, is not warranted.  See 68 Fed. Reg. 27630-27641 
(May 20, 2003).  Hence, presumptive service connection for 
kidney cancer, as a result of Agent Orange exposure, is not 
available to the veteran in this case.

Additionally, there is no competent evidence in this case to 
establish a direct relationship between any current kidney 
cancer and service, to include any in-service herbicide 
exposure.  The above-noted VA medical evidence of record is 
limited to the current diagnosis and treatment of the renal 
mass in the veteran's left kidney that was noted in March 
2003 as having been removed through a partial left 
nephrectomy, and does not in any respect suggest that the 
veteran's kidney cancer is in any manner related to his 
service.  While the veteran has contended that there is a 
correlation between multiple incidences of renal cancers and 
chemical exposure, and that he has experienced scarring on 
his kidneys that may have been the result of herbicide 
exposure, his assertions are unsupported.  The veteran has 
neither presented any competent, documentary evidence to 
support his assertions, nor has he alluded to the existence 
of any outstanding VA or private treatment and/or evaluation 
records that might provide competent and probative evidence 
that his presently diagnosed is related to herbicide 
exposure.    

The Board has considered the veteran's assertions in 
connection with the appeal, and does not doubt the sincerity 
of his belief as to a relationship between his kidney cancer 
and exposure to Agent Orange in service.  However, as a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

For all the foregoing reasons, the service connection for 
kidney cancer, claimed as due to exposure to Agent Orange, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any competent evidence 
to support the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for kidney cancer, claimed as due to Agent 
Orange exposure, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


